Name: Council Regulation (EC) No 839/95 of 10 April 1995 amending the list of countries mentioned in Annex I to Regulation (EC) No 519/94
 Type: Regulation
 Subject Matter: economic structure;  international trade;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|31995R0839Council Regulation (EC) No 839/95 of 10 April 1995 amending the list of countries mentioned in Annex I to Regulation (EC) No 519/94 Official Journal L 085 , 19/04/1995 P. 0009 - 0009COUNCIL REGULATION (EC) No 839/95 of 10 April 1995 amending the list of countries mentioned in Annex I to Regulation (EC) No 519/94THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries (1), applies inter alia, to imports originating in Estonia, Latvia and Lithuania;Whereas the Community has signed Free Trade Agreements with Estonia, Latvia and Lithuania, which have moreover embarked on a large-scale programme of economic reform aimed at ensuring their transition towards a market economy;Whereas provision should be made therefore that these countries are removed from the scope of Regulation (EC) No 519/94 with effect from the entry into force of the said Agreements,HAS ADOPTED THIS REGULATION:Article 1 Estonia, Latvia and Lithuania shall be removed from Annex I to Regulation (EC) No 519/94.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply on the date of entry into force of the Free Trade Agreements concluded respectively between the countries referred to in Article 1 and the Community.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 10 April 1995.For the CouncilThe PresidentA. JUPPÃ (1) OJ No L 67, 10. 3. 1994, p. 89.